Title: To Alexander Hamilton from Joseph Whipple, 17 October 1792
From: Whipple, Joseph
To: Hamilton, Alexander



Sir
Collectors Office Portsmouth [New Hampshire] Octr. 17. 1792

Conformably to the order of the Senate of the United States passed the 7th. of May last and with your directions dated the 31st. of August, I have the honor to transmit you herewith, a Statement of my emoluments for one year ending the 1st. of October instant—And also those of the Several Officers who have been appointed by me.
It is with much reluctance that I am led on this Occasion to renew a Subject which must be uninteresting whether viewed in an official light or otherwise. It is respecting my emoluments as Collector of Portsmo: The favourable opinion which I had entertained of the approaching happiness of my country, & the peculiar Satisfaction with which I anticipated the effects of the Federal Government (and which has been amply verified in the administration of the department under which I act) induced me not only to accept but to Seek an Occasion of contributing in some degree towards the execution of it. This ultimately threw me into the office which I now hold, and although the emoluments was not the first object, I entertained an Idea that they would in due time, and when it should be known how to form an opinion of the value of the Services be advanced to an equitable compensation. At the last Session of Congress an addition was made to my emoluments of 100 dollars pr. year & ½ ⅌ Ct. Comm~. This Scarcely yet begins to operate—when it does fully it will yield Several hundred dollars Short of a reasonable reward for the Services, & there will be no kind of consideration for the deficiencies in the three past years, the emoluments of which were


for the first
net 225.92


the second
295. 8


the third
546.88


An unwillingness to relinquish an office that I am not averse to, hath induced me again to mintion this matter to you, and to request that you will be pleased to inform me whether there is a probability of such augmentations being made as will enable me independently of other resources to continue in the execution of it—and whether any further application on my part would be necessary to that end. If the returns now made have any relation to that Object the noticing of the emoluments for the two first years is not I apprehend improper, especially if compensations or grants for deficiencies are admissible.
I think it cannot be conceived that the Services incident to my Several functions as agent for the Cutter superintendent of the Light house & Collector can be executed for less or be worth less than one thousand dollars Net pr. Year, the two former give nothing but are attended with considerable care.
I am with Sentiments of respect & esteem   Sir Your Most Obt. & hume Servt.
The Hon. Alx Hamilton Secy of the Treasy.
